PELHAM, J.
Conviction upon each of the two separate counts' of the indictment is authorized. — Acts 1909 (Sp. Sess.) p. 91, § BO. Proof of different sales offered under the different counts within the punishable period was competent evidence and properly admitted.
*112The payment of a retail liquor dealer’s special United States revenue tax or license, covering the place and period in question, is made by statute prima facie evidence that .the party paying the same sold, or offered for •.sale, the prohibited liquor; and such evidence is therefore entitled to be considered by the jury with more weight than a mere circumstance in the chain of evidence. — Acts Sp. Sess. 1909, p. 84, § 22%; Carson v. State, 5 Ala. App. 177, 59 South. 706. Charge A, requested by the defendant, was therefore properly refused. We find no error in the record.
Affirmed.